 

Exhibit 10.7 

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

This Amendment, dated [____], 2019 and effective as of the Effective Date (as
defined below) (this “Amendment”) to that certain change in control agreement
dated as of [___], 20[_] (the “Change in Control Agreement”), by and between
Weatherford International plc, an Irish public limited company (the “Company”),
and the individual signing as “Executive” on the signature page hereto (the
“Executive”), is made by and between the Executive and the Company. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Change in Control Agreement.

 

RECITALS

 

WHEREAS, pursuant to Sections 14(f) and 14(h) of the Change in Control
Agreement, the Change in Control Agreement may be amended at any time and from
time to time, in writing, signed by the Executive and a duly authorized officer
of the Company; and

 

WHEREAS, the Company and the Executive have agreed to amend the Change in
Control Agreement as set forth herein;

 

NOW, THEREFORE, BE IT RESOLVED, that, subject to the Chapter 11 Plan for the
Company being consummated and the effective date occurring under such Chapter 11
Plan (such effective date, the “Effective Date”) the Change in Control Agreement
is hereby amended as follows:

 

1.       Section 1(x)(i) of the Change in Control Agreement is hereby amended by
deleting the words “any material adverse change in duties or status as a result
of the securities of the Company ceasing to be publicly traded or of the Company
becoming a subsidiary of another entity, or”.

 

2.       Section 1(x)(ii) of the Change in Control Agreement is hereby amended
by replacing the language “compensation or benefits, inclusive of bonuses and
equity awards” with “Total Annual Target Direct Compensation, as established by
the Compensation Committee of the Board”.

 

3.       The term “Total Annual Target Direct Compensation” is hereby added as a
new defined term in Section 1(pp), defined as: “the sum of (i) annual base
salary, (ii) annual short-term incentive opportunity at target and (iii) annual
long-term incentive opportunity at target; provided, however, that with respect
to the 2019 fiscal year, Total Annual Target Direct Compensation shall be
defined as the sum of (i) annual base salary, (ii) annual short-term incentive
opportunity at target under the Company’s 2019 Executive Bonus Plan and (iii)
any cash retention award paid pursuant to that certain retention award letter
from the Company to the Executive, dated March 27, 2019”, and “Vesting Date” is
hereby renumbered as Subsection 1(qq).

 

4.       Section 2(a)(ii) of the Change in Control Agreement is hereby amended
by adding the following proviso at the end thereof: “provided, however, that if
a subsequent Change in Control (other than a Change in Control in connection
with a bankruptcy pursuant to Chapter 7 or Chapter 11 of the United States
Bankruptcy Code) occurs during the two-year period beginning on the date of a
previous Change in Control that shall have occurred in the time period set forth
in clause (A) or (B) of this Section 2(a)(ii), the Term shall extend until the
last day of the two-year period beginning on the date on which such subsequent
Change in Control occurred”.

 



 

 

 

5.       Section 4(a)(iii) of the Change in Control Agreement is hereby amended
by adding the following language immediately prior to the proviso therein:
“excluding, for purposes of such calculation in this clause (B) the 2019 fiscal
year and the Annual Bonus paid under the 2019 Executive Bonus Plan in respect of
the 2019 fiscal year (whether paid in the 2019 fiscal year or the 2020 fiscal
year).”

 

6.       Section 4(b) of the Change in Control Agreement is hereby amended by
replacing the words “reduced by” with “without duplication of” and adding the
following language at the end of such Section: “or otherwise, including, without
limitation, amounts received and/or owing to Executive under the Company’s 2019
Executive Bonus Plan pursuant to the terms thereof without regard to this
Agreement.”

 

7.       Except as modified by the foregoing, the terms and conditions of the
Change in Control Agreement shall remain in full force and effect.

 

8.       This Amendment may be executed by the parties hereto in counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. The delivery of signed counterparts by electronic
transmission (including email and .pdf) that includes a copy of the sending
party’s signature is as effective as signing and delivering the counterpart in
person.

 

[signature page follows]

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Effective Date.

 

By:

Title:

Address:

    Weatherford International plc

 



  

By:

  

Name:

  

Title:

 



[Signature Page to Amendment to Change in Control Agreement]



 

 

